Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                   Desc: Main
                           Document Page 1 of 14

                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF PUERTO RICO


 IN RE:                                                     CASE NUMBER 19-00119 MCF

 WILSON RODRIGUEZ SANTIAGO                                  CHAPTER 13
 MADELINE CARRASQUILLO PAGAN

 DEBTORS


       DEBTORS’ MOTION CONCERNING AMENDMENT TO SCHEDULE “E/F”

 TO THE HONORABLE COURT:

          COME      NOW,      WILSON       RODRIGUEZ        SANTIAGO        and    MADELINE

 CARRASQUILLO PAGAN, debtors through his undersigned attorney Counsel, and very

 respectfully state and pray as follows:

          1. The debtors hereby amend Schedule “E/F” to previously filed Schedule “E/F” docket

 no. 1, pursuant to Rule 1009 of the Federal Rules of Bankruptcy Procedure and local Bankruptcy

 Rule 1009-1, for the purpose of: include unsecured claim, account no. x0351, from creditor

 Hima - San Pablo, Apartado 4980, Caguas, PR 00726-4980, balance owed $135.00.



          WHEREFORE, the debtors pray that this Honorable Court take knowledge of said

 amendment and provide accordingly.

                                               NOTICE

        Within fourteen (14) days after service as evidenced by the certification, and an
 additional three (3) days pursuant to Fed. R. Bank. P. 9006(f) if you were served by mail,
 any party against whom this paper has been served, or any other party to the action who
 objects to the relief sought herein, shall serve and file an objection or other appropriate
 response to this paper with the Clerk’s office of the U.S. Bankruptcy Court for the District
 of Puerto Rico. If no objection or other response is filed within the time allowed herein, the
 paper will be deemed unopposed and may be granted unless: (i) the requested relief is
 forbidden by law; (ii) the requested relief is against public policy; or (iii) in the opinion of
 the Court, the interest of justice requires otherwise.
Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                        Desc: Main
                           Document Page 2 of 14

 Page -2-
 Debtor’s Motion Concerning Amendment to Schedule “E/F”
 Case No. 19-00119 MCF 13

         CERTIFICATE OF SEVICE: I hereby certify that on this date I electronically filed the
 above document with the Clerk of the Court using the CM/ECF System which sends notification
 of such filing to all those who in this case have registered for receipt of notice by electronic mail,
 including the US Trustee’s Office and the Trustee. I further certify that the foregoing has been
 served by depositing true and correct copies thereof in the United States Mail, postage prepaid,
 to none CM/ECF participants: debtors to their address of record; to the creditors affected by the
 amendment: Hima - San Pablo, Apartado 4980, Caguas, PR 00726-4980 and creditors and
 parties in interest as per the attached master address list.

         RESPECTFULLY SUBMITTED. In San Juan, Puerto Rico, this 30th day of October,

 2019.


                                                   /s/ Roberto A. Figueroa Colón
                                                   ROBERTO A. FIGUEROA COLON
                                                   USDC #300105
                                                   FIGUEROA & SERRANO, PSC
                                                   PO BOX 1635
                                                   GUAYNABO PR 00970-1635
                                                   TEL NO. (787) 470-7699
                                                   EMIAIL: rfigueroa@fslawpr.com
          Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                             Desc: Main
                                     Document Page 3 of 14
      Fill in this information to identify your case:

 Debtor 1                     WILSON RODRIGUEZ SANTIAGO
                              First Name                     Middle Name                       Last Name

 Debtor 2                     MADELINE CARRASQUILLO PAGAN
 (Spouse if, filing)          First Name                    Middle Name                       Last Name


 United States Bankruptcy Court for the:                DISTRICT OF PUERTO RICO, SAN JUAN DIVISION

 Case number           3:19-bk-119
 (if known)
                                                                                                                                                         Check if this is an
                                                                                                                                                         amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                   12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your name and
case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor s name. If you have more than two priority unsecured claims, fill out the Continuation Page of Part
       1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                       Total claim         Priority               Nonpriority
                                                                                                                                           amount                 amount
 2.1          Departamento de Hacienda                             Last 4 digits of account number         0692              $17,447.26          $17,447.26                     $0.00
              Priority Creditor's Name
              Paseo Covadonga #10                                  When was the debt incurred?
              Edif Intendente Ramirez
              San Juan, PR 00902-4140
              Number Street City State Zip Code                    As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                             Contingent
              Debtor 1 only                                           Unliquidated
              Debtor 2 only                                           Disputed
              Debtor 1 and Debtor 2 only                           Type of PRIORITY unsecured claim:

              At least one of the debtors and another                 Domestic support obligations

              Check if this claim is for a community debt             Taxes and certain other debts you owe the government
        Is the claim subject to offset?                               Claims for death or personal injury while you were intoxicated
              No                                                      Other. Specify
              Yes                                                                       Taxes 2015


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of Part
       2.
                                                                                                                                                            Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                 Page 1 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com                                                           G34025
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 4 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

          Administracion de Servicios
 4.1      Medicos PR                                              Last 4 digits of account number       6590                                               $1,266.06
          Nonpriority Creditor's Name
          Division de Facturación y Cobros                        When was the debt incurred?
          PO Box 2129
          San Juan, PR 00922-2129
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Medical Bill


 4.2      Amex                                                    Last 4 digits of account number       5763                                               $2,461.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2007-09
          PO Box 297871
          Fort Lauderdale, FL 33329-7871
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Open account


 4.3      Amex                                                    Last 4 digits of account number       8003                                                   $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2016-04
          PO Box 297871
          Fort Lauderdale, FL 33329-7871
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Open account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 5 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.4      Banco Popular de Puerto Rico                            Last 4 digits of account number       4050                                              $16,150.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                   When was the debt incurred?           2005-09
          PO Box 366818
          San Juan, PR 00936-6818
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.5      Banco Popular de Puerto Rico                            Last 4 digits of account number       0103                                                   $1.00
          Nonpriority Creditor's Name
          Bankruptcy Department                                   When was the debt incurred?           2011-08
          PO Box 366818
          San Juan, PR 00936-6818
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Installment account


 4.6      Banco Santander Puerto Rico                             Last 4 digits of account number       7050                                               $4,941.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-04
          PO Box 362589
          San Juan, PR 00936-2589
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 6 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.7      Claro                                                   Last 4 digits of account number       1114                                                 $18.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-06-05
          PO Box 360998
          San Juan, PR 00936-0998
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Open account


 4.8      Departamento de Hacienda                                Last 4 digits of account number       0692                                               $6,683.88
          Nonpriority Creditor's Name
          Paseo Covadonga #10                                     When was the debt incurred?
          Edif Intendente Ramirez
          San Juan, PR 00902-4140
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Taxes 2014


 4.9      Dsnb Macys                                              Last 4 digits of account number       3441                                                   $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2010-12
          PO Box 8218
          Mason, OH 45040-8218
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 7 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.10     Firstbank Puerto Rico                                   Last 4 digits of account number       6405                                               $7,243.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2011-06
          PO Box 9146
          San Juan, PR 00908-0146
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.11     Hospital Hima San Pablo                                 Last 4 digits of account number       1821                                                $120.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 4980
          Caguas, PR 00726
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Medical Bill


 4.12     Hospital Hima San Pablo                                 Last 4 digits of account number       5065                                                 $50.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 4980
          Caguas, PR 00726
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Medical Bill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 8 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.13     Hospital Hima San Pablo                                 Last 4 digits of account number       3183                                                $750.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?
          PO Box 4980
          Caguas, PR 00726
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Medical Bill


 4.14     HospitalHima San Pablo                                  Last 4 digits of account number       0351                                                $135.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           06/19/2017
          Apartado 4980
          Caguas, PR 00726
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Medical Bill


 4.15     Island Finan                                            Last 4 digits of account number       1988                                               $4,131.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2016-04-22
          PO Box 71504
          San Juan, PR 00936-8604
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Installment account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                   Document Page 9 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.16     Oriental Bank                                           Last 4 digits of account number       2467                                              $12,506.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-03
          254 Ave Munoz Rivera # 15T
          San Juan, PR 00918-1900
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.17     Sears/Cbna                                              Last 4 digits of account number       9596                                               $2,003.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2005-06
          PO Box 6282
          Sioux Falls, SD 57117-6282
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.18     Syncb/Jc Penney Pr                                      Last 4 digits of account number       3850                                                   $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2009-10
          PO Box 965007
          Orlando, FL 32896-5007
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                         Desc: Main
                                  Document Page 10 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                Case number (if known)             3:19-bk-119

 4.19     Syncb/Jc Penney Pr                                      Last 4 digits of account number       4353                                                  $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2018-07
          PO Box 965007
          Orlando, FL 32896-5007
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.20     Syncb/Walmart DC                                        Last 4 digits of account number       3841                                                  $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-05
          PO Box 965024
          Orlando, FL 32896-5024
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims

              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account


 4.21     Syncb/Walmart DC                                        Last 4 digits of account number       4470                                                  $1.00
          Nonpriority Creditor's Name
                                                                  When was the debt incurred?           2008-05-16
          PO Box 965024
          Orlando, FL 32896-5024
          Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                          Contingent
              Debtor 2 only                                          Unliquidated
              Debtor 1 and Debtor 2 only                             Disputed
              At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                 Student loans
          debt                                                       Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                         report as priority claims
              No                                                     Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                    Other. Specify   Revolving account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
        Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                                             Desc: Main
                                  Document Page 11 of 14
 Debtor 1 RODRIGUEZ SANTIAGO, WILSON &
 Debtor 2 CARRASQUILLO PAGAN, MADELINE                                                                    Case number (if known)             3:19-bk-119

 4.22      Td Rcs/Advance Auto                                     Last 4 digits of account number          2052                                                   $1.00
           Nonpriority Creditor's Name
                                                                   When was the debt incurred?              2010-02
           1000 Macarthur Blvd
           Mahwah, NJ 07430-2035
           Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                              Contingent
              Debtor 2 only                                              Unliquidated
              Debtor 1 and Debtor 2 only                                 Disputed
              At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                    Student loans
           debt                                                       Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                         report as priority claims

              No                                                         Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                        Other. Specify   Revolving account

 Part 3:     List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Administracion de Servicios                                 Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Medicos PR                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 Division de Facturación y Cobros
 PO Box 2129
 San Juan, PR 00922-2129
                                                             Last 4 digits of account number                      6590
 Name and Address                                            On which entry in Part 1 or Part 2 did you list the original creditor?
 Lcdo. Guillermo A Baralt Miro                               Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Grupo Hima San Pablo                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Apartado 4980
 Caguas, PR 00726-4980
                                                             Last 4 digits of account number                      0351

 Part 4:     Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                 Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                      17,447.26
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                      17,447.26

                                                                                                                                 Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                      58,465.94

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                      58,465.94



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 9 of 9
Software Copyright (c) 2019 CINGroup - www.cincompass.com
         Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58                                                   Desc: Main
                                   Document Page 12 of 14


      Fill in this information to identify your case:

Debtor 1                    WILSON RODRIGUEZ SANTIAGO
                            First Name             Middle Name             Last Name

Debtor 2                    MADELINE CARRASQUILLO PAGAN
(Spouse if, filing)         First Name             Middle Name             Last Name


United States Bankruptcy Court for the:      DISTRICT OF PUERTO RICO, SAN JUAN DIVISION

Case number              3:19-bk-119
(if known)
                                                                                                                              Check if this is an
                                                                                                                              amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                  12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                      Sign Below


       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

               No

               Yes. Name of person                                                                     Attach Bankruptcy Petition Preparer s Notice,
                                                                                                       Declaration, and Signature (Official Form 119)


      Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
      that they are true and correct.

       X /s/ WILSON RODRIGUEZ SANTIAGO                                     X   /s/ MADELINE CARRASQUILLO PAGAN
             WILSON RODRIGUEZ SANTIAGO                                         MADELINE CARRASQUILLO PAGAN
             Signature of Debtor 1                                             Signature of Debtor 2

             Date       October 30, 2019                                       Date    October 30, 2019
Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58   Desc: Main
                          Document Page 13 of 14
Case:19-00119-MCF13 Doc#:35 Filed:10/30/19 Entered:10/30/19 15:56:58   Desc: Main
                          Document Page 14 of 14
